 BRADY-HAMILTON STEVEDORE COMPANYBrady-Hamilton Stevedore CompanyandInternation-alUnion of Operating Engineers,Local 701,AFL-CIO.Cases36-CA-1871and36-CA-1871-2July 12, 1972DECISION AND ORDEROn April 26, 1971, Trial Examiner George H.O'Brien issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, the General Counsel filed limitedexceptions and a memorandum in support, and theCharging Party filed a brief. Subsequently, theRespondent filed a supplemental brief and anotherbrief in response to the General Counsel's excep-tions.PacificMaritime Association (PMA), the bargain-ing representative for the Respondent Employer,requested oral argument. Pursuant to the Board'sdecisionto grant PMA's motion, oral arguments inthis case were heard before the Board on October 4,1971.The Board' has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions only tothe extent consistent herewith.In its log-loading operations at the port of Astoria,Respondent, a stevedoring company, leased fourwhirly-type floating barge cranes from WillametteWestern Corporation,2 complete with an operatorand oiler on each, under a charter arrangementstating that those employees "shall be deemed for allpurposes" employees of Respondent. For approxi-mately 4 years prior to April 3, 1969, operatingengineers,members of Local 701, had operated thecranes.These employees took orders from DaleLarson,Respondent's gear-lockerman, who wasresponsible for the cranes and who approved thetime cards of the engineers and oilers. Over Larson isStanley Radovich, a superintendent of Respondent,who happened to be in Astoria on April 3, 1969.Sometime prior to 8 a.m. on April 3, Radovichheard Larson on the telephone say "Local 50 had ameeting this morning and they are going to refuse tohook logs," on certain ships. A few minutes later,tMember John A.Penello, who succeeded to the Board after the oralargument presented by the parties,has reviewed the entire record includingthe arguments advanced during oral argument and is participating in thedisposition of this case2Willamette was a memberofAGC,which maintained a collective-bargaining agreement with the Operating Engineers Respondent, Brady, isa member of PMA, which maintains a bargaining contract with Longshore-men3There was some claim of health and safety which was the subterfugeused in view of the "no-strike" clause in the PMA-ILWU contract.PMA, atthat time in the morning, was telling Respondent that longshoremen had to147Radovich was told by the longshore foreman that"We are going to have trouble this morning, thelongshoremen are going to refuse to hook onto thelogswith the 701 or Willamette operators on thecranes." As was the custom, at 8 a.m., the engineerspresented the slings from the cranes to the longshore-men who were in the water, but the longshoremenrefused to take the slings. Thereafter, Kennedy, oneofRespondent's partners, was informed by bothLarson and Radovich that ILWU Local 50 memberswere insisting that the operators and oilers bemembers of ILWU, and "that until we terminatedthe operators and oilers who were members of 701from the cranes the Local 50, ILWU men would notsling logs for loading."3 In another conversation afew minutes later, Kennedy instructed Larson to tellthe 701 operators and oilers to come off the machinesand instructed Radovich "to get members of theILWU to hoist the cranes." Radovich protested,indicating that ILWU men were not prepared tooperate thecranes,but Kennedyinsisted.Eventually,log loading continued that day through the use of theships' gear rather than use of floating barge cranes.The floating barge cranes were towed away from theships and the operators and oilers have not sincebeen reemployed by Respondent. Longshoremenhave operated the cranes that have been used sinceApril 3.As a result of the dispute, Local 701 filed8(b)(4)(D) charges against Local 50. On April 5,Local 701 requested Respondent to reinstate theengineers and, on April 8, filed the instant chargealleging a violation of Section 8(a)(3) by Respondent.PMA filed 8(b)(4)(D) charges against Local 701 afterthatUnion picketed to regain the work for itsmembers, but the Regional Director dismissed thosecharges after the Board issued its Decision andDetermination of Dispute,infra.The General Counsel held the unfair labor practicecharges in abeyance and proceeded with the 10(k)hearing. Thereafter, the Board, in its Decision andDetermination of Dispute,4 concluded that Respon-dent and Willamette were joint employers of theengineers, determined that Local 50 was not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require Respondent to assign the work tolongshoremen, and awarded the work to employeeswork with 701 men and that PMA was attempting to resolve the health andsafety issuea International Longshoremen's& Warehousemen'sUnion,Local No 50(Brady-Hamilton Stevedore Company and Willamette- Western Corporation),181NLRB 315 On November 12, 1970, the Board denied PMA'smotionfor reconsiderationOn December29, 1970,the Court of Appeals for theNinth Circuit entered its judgment dismissing PMA's petition for directreview of the 10(k) award On March 14, 1972, the United States Court ofAppeals reversed the District Court'sdenial of a request to dissolve aninjunction against the Operating Engineers.198NLRB No. 18 148DECISIONS OF NATIONALLABOR RELATIONS BOARDrepresented by the Operating Engineers. When theLongshoremen refused to comply with the award, theGeneral Counsel issued a complaint alleging viola-tions of Section 8(b)(4)(i) and (ii)(D) of the Act,relying on the 10(k) record to establish a violation.The Board subsequently issued its Decision findingthe 8(b)(4)(D) violation as alleged. See 193 NLRB266.The Trial Examiner found that the engineers andoilerswere employees of Respondent and thatRespondent knew they were members of Local 701and were not members of, or represented by, Local50 and had not been dispatched from the PMA-ILWU hiring hall. In concluding that Respondentdischarged the operators and oilers because theywere members of Local 701 and because they werenot members of Local 50, and for no other reason, inviolationofSection 8(a)(3), the Trial Examinerstated that Respondent's reliance on the terms of thePMA-ILWU contract was a pure afterthought.Moreover, in rejecting Respondent's argument thatthe discharge of Local 701 operators and oilers wasrequired or permitted by the express terms of theagreement between Respondent and ILWU, theTrialExaminer examined the contract, gave it alawfulconstruction,and concluded it did notauthorize Respondent to modify its method of doingbusiness by ceasing to use the services of employeessupplied by Willamette.Considering the context in which this case arose,we do not agree with the Trial Examiner's rationaleor conclusions. In finding an 8(a)(3) violation, theTrialExaminer concluded Respondent dischargedthe eight employees for no other reason than thattheyweremembers of Local 701 and were notmembers of Local 50. In making this finding, theTrial Examiner apparently overlooked the fact thatthiswould be the normal situation, with the usualconsiderationsattendant,where two unions arecompeting for a particular work assignment. Thebackground of this case is the conflict between twounion groups for the disputed work of operating thewhirly-type floating barge cranes. Accordingly, wemust, in applying the Act, determine whether Section8(a)(3) is applicable in situations where the actions ofall parties are part and parcel of an acute, bona fidejurisdictional work dispute.It is clear that Sections 8(b)(4)(D) and 10(k) wereenacted as part of the Taft-Hartley amendments in1947 against a background of industrial strife causedby jurisdictional disputes between unions and be-tween unions and unorganized groups of employees.When Congress enacted those sections, it was nodoubt aware of the complex issues and considera-5SeeN L R B v Radio and Television Broadcast Engineers Union, Local1212,International Brotherhoodof Electrical Workers, AFL-CIO [Columbiations involved in such disputes and of the manyfactors, often closely balanced, supporting separateand distinct claims to the same work by variousgroups. The result was that Congress provided inSection 10(k) the mechanism for the Board todetermine the underlying dispute and make an awardof the work and created in Section 8(b)(4)(D) anunfair labor practice by a union who uses unlawfulmeans to force an employer to assign particular worktoaparticulargroup of employees. Thus, the10(k)-8(b)(4)(D) sections of the Act dictate theprocedure the Board is to follow in work assignmentdispute situations.5The design of the statute was recently spelled outby the Supreme Court in its discussion of 10(k) inN. L. R. B. v. Plasterers' Local Union No. 79, OperativePlasterers'& Cement Masons' International Assn.,AFL-CIO,404 U.S. 116, 126-127 (1971), where theCourt expressly held that employers are to beconsidered parties to a work assignment dispute,whether the employers are neutral or whether theyhave substantial economic interests in the outcome.The Court said:... the § 10(k) decision standing alone, bindsno one. No cease-and-desist order against eitherunion or employer results from such a proceed-ing; the impact of the § 10(k) decision is felt in the§8(b)(4)(D) hearing because for all practicalpurposes the Board's award determines who willprevail in the unfair labor practice proceeding. Ifthe picketing union persists in its conduct despitea§ 10(k)decisionagainst it, a §8(b)(4)(D)complaint issues and the union will likely befound guilty of an unfair labor practice and beordered to cease and desist. On the other hand, ifthatunion wins the § 10(k) decision and theemployer does not comply, the employer's§8(b)(4)(D) case evaporates and the charges hefiled against the picketing union will be dismissed.[fn. 19 omitted] Neither the employer nor theemployees to whom he has assigned the work arelegally bound to observe the § 10(k) decision, butboth will lose their §8(b)(4)(D) protection againstthe picketing which may, as it did here, shut downthe job. The Employer will be under intensepressure, practically, to conform to the Board'sdecision. This is the design of the Act;Congressprovided no other way to implement the Board's§10(k) decision.[Emphasis supplied.]In keeping with the Supreme Court's edict, we wouldnot implement our 10(k) determinations via the8(a)(3) route, which was designed to deal with anentirely different type of problemsOur decision herein does not indicate that theBroadcastingSystem],364 U S 5736Member Fanning finds additional support for this position in his BRADY-HAMILTON STEVEDORE COMPANY149Charging Party is without an effective remedy. Asthe successful union in the 10(k) proceeding, Local701 is free to engage in economic pressure against theRespondent to enforce the award without runningafoul of Section 8(b)(4)(D), and to this extent, atleast, the Respondent is bound by the 10(k) determi-nation. Although this economic pressure may not beas effective as an unfair labor practice finding and anorder to reinstate, we view the policies and purposesof the 10(k) procedures as controlling. Accordingly,we shall dismiss the complaint herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.MEMBERSKENNEDY AND PENELLO, dissenting:We do not disagree with the facts as stated by theTrial Examiner and found in the majority decision.Our disagreement is with the conclusion of lawreached by our colleagues based on those facts. Forthe following reasons we would reach a resultcontrary to our colleagues, but compatible with thefinding of a violation by the Trial Examiner.The issue is whether the Respondent violatedSection 8(a)(3) when it discharged eight operatingengineersand replaced them with longshoremen forthe sole reason that they were members of theOperating Engineers Union and were not membersof the Longshoremen's Union. The Trial Examinerfound, and our colleagues do not dispute this finding,that the only reason for the operating engineers'discharge and replacement at that time was becausethey were members of the wrong union.? However,our colleagues refuse to find a violation of Section8(a)(3) because it occurred during a jurisdictionaldispute,with its normal background of unionmembership, allowing an exception to the applica-tion of Section 8(a)(3), and that the policies of theAct require that we ignore Section 8(a)(3) andinstead implement our 10(k) procedures.We are well aware that the background of this caseconsistsof a conflict between two union groups foran award of disputed work. Concerning that back-ground, and its relation to Sections 8(b)(4)(D) and10(k), the Trial Examiner specifically declared thelegalconclusion,which we adopt, that Section8(b)(4)(D) was designed for the protection of neutralemployers, but that it was not designed to shielddissentingopinion inLocal 5,United Association of Journeymen andApprenticesof thePlumbing and Pipe FittingIndustry ofthe United States andCanada,AFL-CIO (ArthurVenneriCompany),145NLRB 1580, 16017 Indeed, the record, much of which was recited in the Trial Examiner'sDecision,conclusively shows that the Respondent'sonlymotive indischarging the operating engineers was so it could replace them witheither employers or unions from the consequences ofviolations of other sections of the Act.8 By theirdecision today, our colleagues are doing just that. Tous,however, this is just the usual, classic 8(a)(3)situation-the Employer discriminatorily dischargedeightemployees simply because they were notmembers of a favoredunion,but were members of adisfavored union-and the Employer's action violat-ed both the encouragement portion and the discour-agement portion of Section 8(a)(3). In such asituation, the Respondent Employer should not beshielded from its violations of the Act simply becauseone, either, or both of the contesting unions violatedanother section of the Act. Certainly, there is nothingin our statute to suggest that because a union violatesone section of the Act, we cannot find that anemployer violates another section.We agree that the policies and purposes of the10(k)procedures are controlling and that the10(k)-8(b)(4)(D) sections of theAct dictate theprocedure the Board is to follow in workassignmentdispute situations.We do not agree, however, that wemust look to the 10(k) procedures where othersections of the Act are violated, nor do we agree thatthe policies and purposes of the Act are enhanced bydismissing the allegations in this particular situation.Regarding the policies of the Act as they affectSections 10(k), 8(b)(4)(D), and 8(a)(3), we do notbelieve the 10(k) procedures take preference here.First, the Respondent discriminatorily discharged theoperatingengineersprior to any 10(k) determinationby us, and the violation of Section 8(a)(3) took placeat that time. Accordingly, we would not be imple-menting our 10(k) determinations via the 8(a)(3)route, but would be finding a violation of Section8(a)(3) at the time it occurred.Secondly, indications that the policies and purpos-es of the Act contemplated 8(a)(3) violations in workdispute situations are first found in the supplementa-ry analysis that Senator Taft had inserted in theCongressional Record, 93 Cong. Rec. 6860(1947),9when, in considering Section 8(b)(4)(D), he stated:Ihave no hesitation in saying that this subsectionapplies not only to strikes over the assignment ofparticular work to one union rather than another,but also to the assignment of work toone unionrather than another group of employees. It issubmitted, however, that this is not a propercriticism of this section since under the LaborRelations Act at the present time an employerwould be violating subsection 8(3) if he dis-members of the favored Longshoremen Even at this stage,our colleaguesdo not refutethe obviouslydiscriminatory intent of RespondentN LR B v Local 825,InternationalUnionof OperatingEngineers,AFL-CIO,400 U.S. 297 (1971)9 SeeII Leg Hist 1624(1947) 150DECISIONSOF NATIONALLABOR RELATIONS BOARDcharged or discriminated against some employeesmerely to provide work to members of a union.Under existing law, employers have no right toaccede to such union demands unless there is aclosed or union-shop agreement in effect. If anemployer discriminates in the assignment of worksoas to encourage a non-union group byassigning,them work which properly should beperformed by union employees,itwould be anunfair labor practice under the provisions ofexisting law and the conference bill. In otherwordsall that this amendment to the Senate billdoes is to make it illegal for unions to coerceemployers into doing something which an employeris already prevented from doing by the operation ofsection 8(3) of the present Wagner Act.[Emphasissupplied.]Later,theSupreme Court commented on theprocedural and substantive aspects of the Board'sinterpretation of 8(b)(4)(D) and 10(k) in theC.B.S.case.10 The Board had argued,inter alia,that a finaland binding award under 10(k) would be inconsis-tent with Section 8(a)(3) and 8(b)(2) of the Act on theground that the determination of jurisdictionaldisputes on their merits by the Board might somehowenable unions to compel employers to discriminate inregard to employment in order to encourage unionmembership.In rejecting the Board's approach to10(k), the Court stated,inter alia:The argument here,which is based upon the factthat§10(k),like§8(b)(4)(D), extends tojurisdictional disputes between unions and unor-ganized groups as well as to disputes between twoormore unions,appears to be that groupsrepresentedby unions would almost alwaysprevail over nonunion groups in such a determi-nation because their claim to the work wouldprobably have more basis in custom and traditionthan that of unorganized groups. No such dangerispresent here,however,for both groups ofemployees are represented by unions.Moreover,we feel entirely confident that the Board,with itsmany years of experience in guarding against andredressing violationsof §§ 8(1)(3) and 8(b)(2), willdevise means of discharging its duties under § 10(k)in a manner entirely harmonious with those sections.[Emphasis supplied.]Thus,congressional history surrounding the enact-ment of Section 10(k) expressly contemplates thattraditional8(3)violationswillbe dealt with bytraditional remedies, and the Supreme Court im-pliedly suggested that 8(a)(3) and 8(b)(2) arenotmutually exclusive of the 10(k)-8(b)(4)(D) proce-dures.Thirdly, in considering that the policies of the Actare to prevent labor strife and discord, we must notethat the Respondent Employer here did not seekredress under our Act, but acted precipitately bycapitulating to the unlawful acts of the favoredunion. The Respondent's position could adequatelyhave been protected had it invoked the procedures ofthe Act, unless, as it must have known, its positionwas unlawful.Lastly, it appears that the policies of the Act arebeing completely frustrated by the decision of ourcolleagues today.We have previously found, pur-suant to the 10(k) procedures invoked by theCharging Party, that the alleged discriminatees,represented by the Operating Engineers, are entitledto the work. We have further found that thelongshoremen, represented by the Longshoremen,the defiant respondent in the 8(b)(4)(D) case, are notentitled to the disputed work. But in this case we saythat it is useless for the discriminatees and theirrepresentative to invoke the peaceful procedures ofthe Act to seek redress for what we have found to bea wrong. We do not believe that the policies of theAct are sustained by such a result. This is especiallyso where the wronged parties only course of action istopicket, labeled "economic pressure" by themajority, a type of action that does not particularlydiscourage labor unrest. An 8(a)(3) reinstatementorder would accomplish the peaceful result contem-platedwithout need for coercive tactics by anyunion.Furthermore, we do not believe that the dictum ofthePlasterers'case, cited by the majority, supportsour colleagues' position, since it does not deal withthe same situation. In the instant case, our position isnot that we are attempting to implement the Board's10(k) decision, although that would be the desiredresult; our position is that the Respondent violated8(a)(3) at the time it discharged the eight operatingengineers for discriminatory reasons.Admittedly, an 8(a)(3), or even an 8(b)(2), chargewould not be equally applicable in all jurisdictionaldispute situations. Apparently, that was one of theGeneral Counsel's considerations when he proceededwith the 10(k) case prior to proceeding on the 8(a)(3)complaint.However, because Section 8(a)(3) maynot be applicable in some situations does not meanthat it is not applicable here. Cases must be judgedon their respective facts and merits and not onspeculative situations that could possibly arise.Under the circumstances of this case, we see noreason to carve out an exception to the operation ofSection 8(a)(3).We find merit in the GeneralCounsel's position, would adopt the Trial Examiner's10N LR. BvRadioandTelevisionBroadcastEngineersUnion,Local 1212, IBEW [C B S1,364 U S 573, 584 BRADY-HAMILTON STEVEDORE COMPANY151Decision finding a violation of Section 8(a)(3), andwould issue a reinstatement and backpay order.Accordingly, we respectfully dissent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On January 19through 26, 1971, a hearing was held in the above-entitledmatter in Portland, Oregon. The consolidated amendedcomplaint, issued December 31, 1970, is based on chargesfiledApril 8, 1969, and May 23, 1969, by InternationalUnion of OperatingEngineers,Local 701, AFL-CIO,herein called Local 701, and alleges violations of Section8(a)(1), (3), and (5) of the National Labor Relations Act byBrady-Hamilton Stevedore Company, herein called Res-pondent.Upon the entire record in this proceeding,including my observation of the witnesses and after dueconsiderationof the posthearing briefs, Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is an employer engaged in the longshorework involved in the loading of cargo to ships and bargesand the unloading of cargo from ships and barges at portson the Columbia and Willamette Rivers. Respondent'sannual revenue for such services exceeds $100,000.II.THELABOR ORGANIZATIONS INVOLVEDLocal 701 is a labor organization within the meaning ofSection 2(5) of the National Labor Relations Act.InternationalLongshoremen's andWarehousemen'sUnion, Local No. 50, herein called Local 50, is a tabororganization within the meaning of Section 2(5) of theNational Labor Relations Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.TheIssuesOn April 3,1969, Respondent dispensed with the servicesof eight membersof Local 701and employed in their placeand stead members ofLocal 50. On April 5,1969, Local701 demanded of Respondent that its members be putback to work.The complaint alleges thatLocal 701members were employees of Respondent and were dis-charged by Respondent to encourage membership in Local50 and to discourage membershipin Local701 in violationof Section 8(a)(3) of theAct. The complaintfurther allegesthat Respondent and Willamette Western Corporation (nota party to this proceeding)were coemployers of the Local701members,and that Respondent refused to bargain inviolation of Section 8(a)(5) of theAct, byfailing to notifyand conferwith Local 701prior to the discharges.Respondent answersthat Local701 members were notits employees,that it did not discharge them, and that itwas underno dutyto bargain with their representative.Respondent's answer also pleaded as an affirmativedefense that its contract with International Longshore-men's and Warehousemen's Union required that long-shoremen be used to hoist cargo,and that Respondent wasrequired to observe that contract upon request. A requestwas made by Local 50. Respondent proceeded to observethe contract.Respondent notifiedWillametteWesternCorporation, the employer of the eight Local 701 men whohad been working on cranes,that it had no further use forthese people, and Willamette switched them over to otherwork.At the opening of the hearing Respondent'scounselmoved to dismiss the complaint on the ground that theissues herein are collateral to and dependent upon theultimate outcome of proceedings under Sections 8(a)(4)(D)and 10(k) of the Act which are stillpendent hie.The related proceedings growing out of the incidents ofApril 3, 1969, were initiated by a charge filed April 3, 1969(Case 36-CD-54), by Local 701alleging thatLocal 50 hadviolated Section 8(b)(4)(D) of the Act by forcing Brady toreplace Local 701 employees with Local 50 employees, andby a charge filed April 21, 1969, by Pacific MaritimeAssociation, herein called PMA, alleging that Local 701violated Section 8(b)(4)(D) of the Act by picketing on andafterApril 22, 1969, to force Brady to replace Local 50employees with Local 701 employees.The Board in a proceeding entitledInternational Long-shoremen's and Warehousemen's Union Local No. 50, etc.,181NLRB 315, handed down a Decision and Determina-tion of Dispute, wherein it made the following deternu-nation:1.Employeeswho are currently represented byHoisting and Portable Engineers Local No. 701,International Union of Operating Engineers,AFL-CIO,are entitled to perform the work of operating barge-mounted floating whirly-type cranes lifting bundles oflogs from the water and placing them into the holds ofshipsand barges at Employers' Astoria, Oregon,operations.2.International Longshoremen's & Warehousemen'sLocal No.50 is not entitledby means proscribed bySection 8(b)(4)(D) of the Act to force or require theEmployers to assign the above work to longshoremenrepresented by it.The Board having on July 24, 1970, denied a petition forrehearing of the above determination, PMA as thecollective-bargaining agent of Respondent filed in theUnited States Court of Appeals for the Ninth Circuit, onJuly 29, 1970, a petition for review of the Board's Decisionand Determination of Dispute. On December 29, 1970, thecourt entered its judgment dismissing the petition forreview on the authority ofN. L. R. B. v. I.L. W. U.,378 F.2d33, 35-36 (C.A. 9). PMA'smotion for reconsideration wasdenied November 12, 1970.The Board, through its General Counsel, in support of itsmotion to dismiss PMA's petition to review, advised thecourt of appeals by memorandum filed September 28,1970:As set forth above, the Board, in a Determination ofDispute under Section 10(k) of the Act, awarded thework in dispute to the Engineers Union. The non-winning union,the longshoremen, together with the 152DECISIONSOF NATIONALLABOR RELATIONS BOARDemployers involved, Brady Hamilton Stevedore Co.andW.J. Jones and Son, Inc., along with PacificMaritime Association, object to the Board's determina-tion and have filed petitions to review that award inthis Court. However, as we now show, that determina-tion is not a final order subject to appellate review, andwill become reviewable only if and when it forms thebasis of a subsequent unfair labor practice decisionunder Section 8(b)(4)(D) of the Act.ii#¨#Accordingly, where, as here, an 8(b)(4)(D) unfairlabor practice charge is filed with the Board, and theparties to the underlying work dispute do not adjust oragree to adjust the dispute voluntarily, proceedings onthe unfair labor practice charges are held in abeyancewhile the Board hears and determines the work disputepursuant to Section 10(k). Only when the labororganization disallowed work under the jurisdictionalaward fails to comply with the award does the matterproceed to an unfair labor practice proceeding underSection 8(b)(4)(D). It is the order arising from the8(b)(4)(D) proceeding which is final and subject toJudicial review. Judicial review of that order will entailreview of the underlying 10(k) proceeding on which theunfair labor practice finding would be based.The instant case is still in the compliance stage of the10(k) proceedings. Should the Longshoremen's Unionfail to comply with the Board's determination of thework dispute, the General Counsel of the Board willissue a complaint against it alleging a violation ofSection 8(b)(4)(D), with right of review in the Court ofAppeals by the Longshoremen's Union before anyBoard's order could be enforced. Should the Long-shoremen comply at some stage of the proceedings, orfail to petition for review, then there will be no judicialreview of the Section 10(k) proceeding. That, however,iswhat Congress intended by the statute. As theSupreme Court said inC.B.S.,364 U.S. at 576-577,Congress believed "that it is more important toindustrial peace that jurisdictional disputes be settledpermanently than it is that unfair labor practicesanctions for jurisdictional strikes be imposed onunions."As the Court further stated, the purpose of thestatutoryprovisionswas "to protect the neutralemployer caught in the crossfire between the disputingunions andunable to satisfy either." 364 U.S. at 575Assuredly, the employer may not be neutral and maymuch disapprove of the award. In such instance theemployer need not comply. An employer who refusesto assign work in accordance with a Board award is notsubject to an order directing him to do so . . . . Theemployer is still free to use the economic power at hisdisposal to contest the workassignmentto the winningunionLocal 50 did not comply with the Board's Decision andDetermination of Dispute and the General Counsel onOctober 8, 1970, issued a complaint in Case 36-CD-54against it alleging a violation of Section 8(b)(4)(D) of theAct. A hearing was held in Portland on January 14 and 15before Trial Examiner James T. Barker.Also, at the opening of this hearing the General Counselmoved:because this case has its roots firmly embedded inCasesNos.36-CD-54 and 36-CD-54-2 and36-CD-55, reported at 181 NLRB No. 51, and becauseRespondent was a party in those cases, and becausealmost all of the facts upon which the presentcomplaint is predicated were fully litigated in 181NLRB No. 51, General Counsel moves that the entirerecord, including the transcript and the exhibits in Case181NLRB No. 51 be received in evidence for allrelevant purposes in the present case, and that all therelevant evidence in Case No. 181 NLRB No. 51 begiven full probative value in the present case.In support of this motion the General Counsel argued:... our position here is that the entire complaint ispredicated on the exact events that have already beenfully litigated in the 10(k) proceeding.... I shouldhave said fully litigated as to most issues.... I'mjustasking your Honor to take official notice of theevidence in that case as part of my case in chief, and Idon't preclude Respondent from meeting with addi-tional evidence any of theallegationsof the presentcomplaint ... .Counsel for Local 701 argued in support of the GeneralCounsel'smotion:... on the issue of the determination made by theBoard in the work dispute, that is binding on the TrialExaminer. It cannot be re-litigated, nor can the factswhich gave rise to that decision be re-litigated . . . thedecision arising from that prior proceeding is resjudicata.It cannot be re-litigated in this case. It cannotbe attacked in this case . . . . The only remedy that isavailable to the Respondent in this case . . . is his rightto bring in newly discovered evidence or evidence thatwas not available otherwise to him at the time of the10(k) hearing.The General Counsel then added:Iwould like to join in the argument of counselfor the Charging Party. I did not specifically bring upRespondent's answer and the fact that he is alleging thecontract and certification. That's the major issue I'mconcerned about in this case, and I concur with counselfor the Charging Party that it isres judicata,and eventhough there are some procedural differences betweenan R case and a C case, certainly the Board has notbeen inhibited one bit by adopting the records in an Rcase in a C case, and it's to those issues specifically herewho should be awarded the work, and the 10(k) is ananalogous to an R case there.Counsel for Respondent, in support of his motion todismiss and in opposition to the motion and arguments oftheGeneral Counsel and counsel for Local 701 argued:The General Counsel is taking the position in the Courtof Appeals that the 10(k) order is not binding upon theemployer . . . . We have insisted that the 10(k) orderunder thestatute isbinding upon the employer andupon the unions, and that it is the duty of the Board to BRADY-HAMILTON STEVEDORE COMPANYproceed through Section 10(k) to gain compliance withits decision by the employer and by the unions, and theBoard has failed to do so . . . it is our position that theonly way to proceed with respect to the 10(k) order is toproceed to get compliance and then dismiss all charges... if this position be not accepted and this proceed-ing, in effect, set aside while the Board proceeds underthe last sentence of Section 10(k) to get compliancewith the lawful and proper 10(k) order, then the Boardhas no business referring to the 10(k) order in this case.... if, as the Board says, the 10(k) . . . decision .. .is not binding on the employers, what purpose does ithave here that's lawful and proper?Now, the Board, however, not merely alleges thattherewas a decision, but they have asked that therecord in that case be incorporated in this proceeding.The record in that case was not a record made in anadversary 10(c) proceeding. It was a record made in anon-adversary 10(k) proceeding before a HearingOfficer under different rules and regulations than therules and regulations that apply to a 10(c) proceedingbefore a Trial Examiner.On the basis of the arguments summarized above, casescited therein, and my understanding of the law ofresjudicataiand official notice,2 I ruled:1.The motion to dismiss the complaint is denied.2.The motion to strike paragraph 14 [of the com-plaint] is granted.3.The motion to incorporate the 10(k) record in thisrecord is denied.4.The motion to take official notice of the Board's10(k) determination is granted to this extent: I willofficially notice the final determination of the Board. Iwill also notice officially the finding of the Board that"Brady-Hamilton Stevedore Company, herein calledBrady, and Willamette Western Corporation, hereincalledWillamette are the co-employers involved inCase No. 36-CD-54."Prior to making the above rulings I had asked theGeneral Counsel why the complaint in Case 36-CD-54,which had been heard by Trial Examiner James Barker theprevious week, had not been consolidated with the instantcomplaint for hearing? My question remains unanswered.All of the facts hereinafter found are based on testimonyand documents received in evidence in this proceeding,and none is based on official notice of any other matter.B.Respondent's Operations in Astoria Harbor Priorto April 3, 1969The Astoria Port Authority owns a pier with a largebuilding situated thereon. The building is partitioned intosections.The lunchroom and washroom sections areoperated by the Port Authority. A small room is leased toPortland Stevedore Company, a large area denominated"gear locker" is leased to Respondent, and another area isleased to Jones Stevedore Company. In the area leased byRespondent is a small office containing a desk andtelephone which is used by Respondent's "gear locker1The General Counsel was not a party to the 10(c) proceeding and "theplaintiff in the subsequent action who was a stranger to the first action maynot assert the prior judgment as a conclusive determination of issues153man," Dale Larson, for recordkeeping. No officer orofficial of Brady is permanently stationed in Astoria, nornecessarily present when Brady is loading ships in Astoriaharbor.Management of Respondent is vested in two partners,Louis J. Kennedy and Neal Whisnant, who direct theoperation from their office in Portland. Their superintend-ent, Stanley Radovich, visits Astoria about two or threetimes a month.Respondent is a member of Pacific Maritime Associationand its laborrelationsare governed by "Pacific CoastLongshore Contract Document, July 1, 1966-July 1, 1971,between International Longshoremen's andWarehouse-men's Union and PacificMaritimeAssociation," and, asstated by their counsel:a myriad of other documents and materials that arepart of the continuing collective' bargaining processthat is carried on under the National LaborRelationsAct ... decisions of the various Joint PortRelationsCommittees, Joint Area LaborRelationsCommittees,Joint Coast Committees and the arbitrators in carryingon the day to day collective bargaining ... .WillametteWestern Corporation is a contractor in theheavy construction industry. It owns a number of bargemounted waterborne whirley-type diesel electric poweredcranes which it uses for dredging, digging gravel and sand,pile driving, tearing up piling, and other work in connec-tion with its operations. Willamette has assigned all of itsbargaining rights to Oregon-Columbia Chapter, AssociatedGeneral Contractors of America, Inc., herein called AGC,and is bound by the contract between AGC and Local 701to require the operators and oilers on its floating cranes tomaintainmembership in Local 701 as a condition ofemployment (after 8 days).Logs are floated down the Willamette and ColumbiaRivers to the port of Astoria either in rafts of individuallogs or in bundles of varioussizes andthere loaded on andstowed in vessels by employees of stevedoring companies.Individual logs and small bundles can be handled by ships'gear. The larger bundles, some weighing as much as 35tons can only be raised from the water by the use of bargemounted cranes.FromMarch 1964 throughat least1966AstoriaStevedores used Willamettecranes intheir loading opera-tionson an occasional and "as available" basis. Theunpredictability of the availability of craneswas unsatis-factory to Respondent and on November 1, 1966, itobtained on time charter the bargecranes,TitanandAmazon.On March 21, 1967, it chartered from Willamette,the barge cranesSampsonandGoliath.The charter party granting to Respondent the exclusivecontrol ofTitanandAmazoncontained the followingclause:No. 6-It is further agreed that the Owner willprovide its employees for operation and that they willbill the Charterers for such services.TheSampsonandGoliathcharter party contained thefollowing clause:litigatedthereby " 46 Am Jur 2d Sec 522.2N LR B v. M L Townsend,185 F 2d 378, 380-381 (C A. 9) 154DECISIONSOF NATIONALLABOR RELATIONS BOARDNo. 6-It is further agreed that the owner willprovide its employees for the operation of the vesselsand that they will bill the charterers for owners out-of-pocket costs for such service. However, during the timecrewmen aresoprovided, they shall be deemedemployees of the charterer as respects and liability tothird parties or fellow workmen arising out of theirnegligence.Charterer shall also maintain proper work-men's compensation on the crewmen provided.On April 10, 1968, the charter of theSampsonwasrenewed for 1 year from April 9, 1968, and the charter oftheGoliathfor 1 year from April 14, 1968. The charterparty covering both vessels provided:5.It is further agreed that the Owner will provide itsemployees on a "loaned"basisfor the operation of thevessels andthat Owner will bill Charterer, not less thanonce each month, for Owner's labor costs referrable tosuch employees including overhead and administra-tion.However, during the time such crewmen are soprovided on a "loan" basis, they shall be deemed for allpurposes the employees of the Charterer, including butnot limited to any liability incurred by the Charterer byreason of any act or omission of such employeesresulting in loss or damage to third parties, fellowemployees and/or to the vessels themselves. Charterershall also maintain proper workmen's compensation onthecrewmen provided. As used herein the term"workmen's compensation" embraces Longshoremen's& Harbor Workers' compensation as well as State ofOregonWorkmen's compensation to the extent thesame may be applicable.The renewed charter party covering theTitanandZeusfor 2 years from November 1, 1968, contains the identicalclause5, supra. Amazon(presumably) had been returned byRespondent to Willamette.From the time of the first charter through April 2, 1969:Willamette (1) paid all operators and oilers on thechartered barge cranes by checks of Willamette, (2) paid allsocial security and unemployment insurance taxes, (3)reported all employment for social security and unemploy-ment administration purposes, (4) withheld income taxes,computed withholding amounts, and reported tax with-held, paid over to the Government the tax withheld, (5)accepted, prepared, and issued W-2 and W-4 forms withrespect to income tax withholding and reports of incomereceived and the other matters covered by such reports,and (6) paid and reported the amounts required by theAGC-Local 701 contract to be paid to the Health andWelfare Trust Fund, the Construction Industry Advance-ment Fund and the Pension Fund set forth in saidcontract.Willamette then billed back to Respondent and collectedfrom Respondent the gross wages itemized above and inaddition the required Federal and state employment taxeson said gross wages, and the employer contributionsrequired by the terms of the AGC-Local 701 contract.Operators and oilers turned in their time daily to DaleLarson. Larson approved for payment by Respondent onlythattimewhich in his judgment represented workperformed for Respondent.Willamette did not billRespondent for any time not approved by Larson.Larson was responsible for the cranes. Current mainte-nance wasperformed by Larson, or by the operators andoilers under his direction or by the operators and oilersunder his direction or by others upon Larson's order.When the cranes were not being used by Respondent, theoperators and oilers were occasionally required by Willam-ette to perform other maintenance tasks, such as paintingand "Brady Hamilton cared less if they were painted."Such time was not approved by Larson, nor was it paid byRespondent. Willamette had no supervisor in Astoria andthe paychecks were mailed to the operators and oilers.Respondent carried workmen's compensation insurancein its own name at its sole expense for the operators andoilers whether their services at the time were chargeable toRespondent or to Willamette.There was one operator and one oiler assigned to eachbarge crane.While on working time, and not actuallyloading logs they were completely subject to the directionofLarson. In the operation of loading there werelongshoremen on the logs, longshoremen in the ship's hold,and a longshoreman hatchtender on the ship's deckdirecting the operation and controlling the crane's move-ments by signals to the operator. All these longshoremenwere employees of Respondent, hired pursuant to andworking under the provisions of the Pacific Coast Long-shore Contract between PMA and ILWU.C.April 3, 1969On Wednesday, April 2, 1969, there were three ships inAstoria harbor taking on logs for Japanese destinations. At7 a.m. on Thursday, April 3, Local 50 longshoremen held ameeting in the union hall in Astoria. The meetingadjourned about 7:45 and the Local 50 men returned to thestationswhere they had worked, without incident untilquitting time on the day before.About 7:40 a.m. the same Local 701 oilers, who hadworked without incident the previous day, went on theirrespectivebarges,oiled themachinery, checked theequipment, and started the engines. Shortly thereafter theLocal 701 operators went on the barges and climbed to thecontrol cabs of the cranes.Goliath,Titan,andZeusweretied end to end on the side of the ship,Japan Laurel.Sampsonand two other barge cranes not involved in thisproceeding were tied to the side of the ship-Rocky Maru.At 8 a.m. the crane operators swung the crane boomsover the log bundles adjacent to their respective barges anddropped the hooks. The Local 50 men on the logs juststood at the end of the bundles and did nothing. TyStanton, operator onTitan,the middle barge on theJapanLaurelcalled down: "What's going on? What's happen-ing?". One of the Local 50 men replied: "We are refusing tohook on because of health and safety." Stanton thenreturned the boom to a position straight with the barge andclimbed down to the deck of theTitanwhere he was joinedby the operators and oilers fromGoliathandZeus.Radovich arrived at the gear locker a few minutes before8 a.m. and heard Larson on the telephone say: "Local 50had a meeting this morning and they are going to refuse tohook logs on theRocky Maruand theJapan Laurel."Onthe pier, Radovich met Bartolis, the longshore foreman ontheJapan Laurel,who said: "We are going to have trouble BRADY-HAMILTON STEVEDORE COMPANYthismorning.The longshoremen are going to refuse tohook onto the logs with the 701 or Willamette operators onthe cranes." Both Larson and Bartolis were members ofLocal 50, and Larson had attended the meeting thatmorning.Radovich went on the deck of theJapan Laureland overheard the interchange between Ty Stanton and thelongshoremen.Radovich immediately returned to Larson'soffice and took the phone from Larson. Louis Kennedyand his partner, Neal Whisnant, were both on the line intheir office in Portland.Kennedy in an affidavit executed April 14, 1969,3 thetruth of which he reaffirmed in this proceeding, stated:On or about 0800 on Thursday, April 3, 1969, Ireceived a telephone call from Stanley Radovich, thesuperintendent in charge this day of the Astoriastevedore operations for Brady-Hamilton, advising methat the ILWU Local 50 members were insisting thatthe crane operators and oilers on the whirleys loadinglogs onto the two vessels at the dock (the MS ROCKYMARU and the MS JAPAN LAUREL) must bemembers ofthe ILWU from that time forward, andthat until we terminated the operators and oilers whoweremembers of 701 from the cranes the Local 50,ILWU men would not sling logs for loading for healthand safetyreasons.Since their demand was inaccordance with the ILWU Pacific Coast Agreement,towhich we are a party, I had no choice but toacquiesce.Accordingly, I directed my superintendentto accede to the ILWU demands and to terminate thecrane operators and oilers who were then operating thewhirleys loading the MS ROCKY MARU and MSJAPAN LAUREL. I informed him that I would be inAstoria by approximately noon. I also instructed Mr.Radovich to have the cranes pulled away from theships and tied up at the end of the dock until I arrived.Larson testified that he had only two telephone conver-sationswithKennedy on April 3. Larson telephonedKennedy about 8 a.m. and with Radovich at his side:I told Mr. Kennedy that the longshoremen were notgoing to slingup under the cranes with 701 operators.Q. (By Mr. Ernst) What else did you say?A. I believe that was all. I transferred the phoneover to Mr. Radovich at that point.Q.What did Mr. Radovich say?A. . . . he followed along in saying that we weren'tgoing to work with the cranes with 701 operators.Q. . . . who did you mean by we . . . ?A.Longshoremen.At about 8:20 a.m. Kennedy telephoned Larson and:He told me-instructed me to tell the 701 operatorsand oilers to come off the machines, shut them off andcome off the machines . . . . At that point I gave thephone to Mr. Radovich . . . . I was on my way out... and then Mr. Radovich came out and said theywere going to hire longshoremen and try to get thecranes back in operation . . . . I said I was going to goand tell the 701 men to come off the cranes. I asked9The affidavit was prepared by Respondent's counsel, James P. Rogers,for a hearing before the circuit court of the State of Oregon for ClatsopCounty The affidavit was subsequently filed in the United States DistrictCourt for the District of Oregon in the case entitled.Charles.M Henderson,155him if he wanted to proceed with me. He said, "No,you take care of that. I have to go talk to the local tofind out if they can give us operators and discuss thiswith them."Larson went on the deck of theJapan Laurelshortly after8:20 a.m. and called down to the deck of theTitanwheresix 701 men were gathered:A. (By Larson) I asked them to secure the cranesand come up on deck . . .some said"We're notcoming." Others said, "What's the matter?" Otherssaid,"Okay," and others said, "Well what's thereasoning?" ... I said, "Apparently there's ajurisdic-tional dispute and the longshoremen aren't going towork under the 701 operators . . . . They said, "Youmean we're fired?" ... And I said, "Iguess so." .. .And PaulBell said,"You can'tfireus.We're notworking for you." ... I said, "Come up and go to thetelephone and contactWillamette." . . . and theydecided that the oiler would stay on the machine andthe operators would go to the telephone for furtherinstructions.Ty Stanton, the operator on theTitanset the foregoingincident at 8:30 and testified:Q. (By Mr. Cubbison) What did Mr. Larson say?A.He said we were fired, to get our personal gearand get off . . . . I believe he said the longshoremenwould run thecranes.Called as an adverse witness by the General Counsel,Kennedy testified that his instructions to Radovich toterminate "operators and oilers who were members of 701"were given in the telephone conversation of 8 a.m.Kennedy further affirmed the truth of the followingportion of his April 14, 1969, affidavit:About 0815 I called Don Ray of Willamette Westernand informed him of the call I had dust had fromRadovich and my instructions to him set forth above. Itold him I was going to have toterminatehis Local 701men on those cranes and put Local 50 men on them.He replied that that was up to me, under our charterarrangement he had nothing to say about it.Kennedy, called as a witness for Respondent testified:Q. (By Mr. Ernst) . . . what was said in the first ofthese conversations?A. . . . Mr. Radovich said that the longshoremenwere refusing to hook up the logs ... "claiming healthand safety."Isaid,"Well, that doesn't-here they've beenworking under these men all these years. It's somethingelse from the looks of it. Go and find out a little bitmore.Then in the course of the conversation, it got that... members of the ILWU were demanding the work.So I told him that under the ILWU contract that themen were entitled to the work. I told him, "Go out andfind some drivers then if they thought that they coulddo the work," and left it at that.Kennedy next testified that in a conversation withRegionalDirector,N L R B v 10 U E, Local 701 and I L W U, Local 50,CivilNumber 69-258. The orderof the districtcourtenjoining both unionswas affirmedby theUnited StatesCourt of Appealsfor the NinthCircuitDecember 11, 1969, 420 F 2d 802 156DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam Burton Ferguson, Oregon area manager for PMA,at 8:10 a.m. Ferguson had told him that under the contractLocal 50 was entitled to the work. Kennedy did not recallany comment by Ferguson on the subject of Local 50'sclaim of health and safety.Kennedy next testified that he telephoned Mr. Don Rayof Willamette at 8:15 a.m. and:A. I told Mr. Ray that the longshoremen weredemanding the work in Astoria driving the cranes and Isaid, "What are we going to do about it?" He said, "Allright, you can hire the ILWU men." I said, "All right"and that was it.Q. (By Mr. Ernst) After that conversation, whatdid you do, if anything?A.Well, that's where I called Mr. Radovich andtold him to get some crane operators from the ILWU.ssssQ.Did you tell anybody to do something as to themembers of one union or to do something as tomembersof another union?A. I told Mr. Radovich to get members of theILWU to hoist the cranes.On cross-examination Kennedy testified that he talked toRay of Willamette before he spoke to Ferguson of PMA,and that it could have been as late as 8:30 when he firstspoke to Ferguson.Ferguson testified that he arrived at his office on April 3sometime between 8 a.m. and 9 a.m. and found a messageto callMr. Kennedy. In the ensuing telephone conversa-tion:[Mr.Kennedy] said, "The longshoremen are refusingto work because they contend it is unsafe to do so, solong as 701 operators are on the cranes. They havebeen having difficulty with these people and theatmosphere is somewhat charged and they feel that it'ssimply unsafe." And I said to him that I thought thatwas quite ridiculous with respect to the health andsafety issue and I'd look into it immediately.Q. (By Mr. Ernst) Do you recall now any furtherdiscussion in the conversation?A.Yes, there was a-the question was who has theright to drive these cranes and as a matter of fact, Mr.Kennedy said, "Well, the longshoremen insist ondriving the cranes," and we said, "Under the terms ofthe agreement I don't know how we are going tocontest it, but we will look into the safetyissue."Q.Do you recall anything else that was said in thatconversation?A.No, I think that was the gist of it.Radovich testified that as he was walking from the shipto the gear locker immediately after 8 a.m. he encounteredthree longshoremen who represented Local 50 on the JointPort Labor Relations Committee and was told by one ofthem, Roy Niemi:We are standing by because the men feel that it'sunsafe to work under the 701 operators in view of theproblems and difficulties that exist between the ILWUand the 701.4This was the fourth conversation of the morning between Radovichand Louis Kennedy.The time was after 9 30 a.m and after Kennedy hadWhen Radovich in his first conversation with Kennedyreported this fact:[Kennedy] said, "Damn-tit, you tell those guys they'vegot to work with the 701 operators." I said to Lou,"That's impossible. They simply will not do it. I knowthey will not do it."At the conclusion of his first telephone conversation withKennedy,Radovich sought out the three Local 50members of the Port Committee. Radovich testified:A. [I asked] themin general,"Are you guys stillarguing this is a safety beef?" Roy Niemi said, "Yes. Alot of our men really think it's an unsafe situation nowbecause of what's happened in Portland." I said,"Come on, Roy. Get off that." Then Mr. VanArsdallchimed in.He said,"Listen,Stan,there'sno usebeating around the bush. 701 brought this on them-selves.What we are asking you to go back and tellBrady-Hamilton that we want you to live up to 1.5 inthe agreement." I said, "You mean the portion whichdeals with providing tools for the longshoremen whichthey can operate . . . why in the hell didn't you say thisor something like this or ask for this at 8:00 o'clock thismorning?"Radovich then returned fo Larson's office, telephonedRespondent's Portland office about 8:15 a.m., and gaveMr. Kennedy and Kennedy's son, Jim, the message of theLocal 50 Port Committee. Radovich testified:Jim Kennedy said, "Well, Stan, there's other provisionsof 1.5 that we want the Union to follow."And I asked him whichonesthey were and hementioned, I think it was 1.52, 1.53.After Kennedy told Larson to get the Local 701 men offthe cranes, in the telephone conversation which Radovichplaced at 8:30 a.m., Kennedy instructed Radovich toobtain crane operators from Local 50. Radovich protested:"These men simply are not prepared at this time to operatethese cranes, I think it would be a mistake." Kennedy wasadamant and repeated: "Go out and tell those guys fromLocal 50 toget us some operators."Radovich then called the Astoria PMA-ILWU dispatchhall and ordered operators. The dispatcher said, "Youmust be kidding" and referred Radovich to the Local 50members of the Port LaborRelationsCommittee. Rado-vich located the committee members on the dock in thepresence of Al Rissman, the Local 50 foreman on theRocky Maruand said "Lou is telling me to tell you to get ussome operators to -put on the cranes." Rissman asked,"You mean they're going to operate the cranes right now?"Radovich replied, "Yes. This is what Lou wants." Rado-vich testified:Then Mr. Rissman said, "somebody is going to getkilled.These guysaren't that experienced that they canoperate these cranes. They haven't been on theseparticular cranes before.I said, "Al, I told that to Lou, but this is what hewants. Let's you and I go back and try to convince Louagain."So we went back to the office. I called the Portlandoffice again and asked for Lou. He got on the line.4 Iinstructed Larson to tell the Local 701 operators and oilers to "come off themachines,"and after Kennedy had instructed Radovich to "get members ofthe ILWUto hoist the cranes."(Continued) BRADY-HAMILTONSTEVEDORECOMPANYsaid, "Lou, I talked to Al Rissman, I've talked to menof the LRC. They don't think these longshoremen, theoperators that we want, would be properly qualified orcapable of operating these cranes at this time." I saidagain, "Let's just pull the cranes away from the shipand go into this later."And at this stage of the morning we were stillinvolved with PMA, and Lou again repeated, "No,we've got this other beef about safety. They're workingon that with PMA and PMA is telling us that these menhave got to work with the 701 men."I said to Lou, "From what I have heard from thesemen down here and the atmosphere, they never will goto work with 701 or Willamette operators on the cranes,no matter what the arbitrator says, no matter if it coststhem $50,000 a day, they will not go to work with 701operators. I again suggest that we simply pull thecranes away from the ship."Then Lou replied, "Well, this is out of our hands.PMA has got this beef. We've got to settle that first.Radovich did not give up. He spoke to the agent for theJapanese company whose ships Respondent was loadingand obtained the shipper's permission to break the logbundles and to load with ship's gear instead of floatingcranes. Radovich telephoned Kennedy, communicated thisinformation,andKennedy authorized the procedure,stating: "I don't think PMA can say anything about thisbecause now our principal is telling us that he wants to goto work with ship's gear, and you can make arrangementsto pull the cranes away right now."Tugs were ordered and the first crane was moved fromship's rail to the face of the pier about 10 a.m. By 12 noon,the start of the 1-hour lunch period, all the cranes had beenmoved, the log bundles had been broken, loading hadresumed with ship's gear, and six Local 50 longshoremenhad reported to Larson.Kennedy arrived at Astoria shortly before 1 p.m. andtold Larson, "take the longshoremen and go over on thecranes and start training and get them familiarized." At 1p.m. Larson took the six longshoremen to one of the cranesand showed them how to start the engine. A few minuteslater five Local 701 members appeared on the pier anddemanded that Larson get off the barge. Larson climbedup on the dock where he was subjected to verbal abuse.The longshoremen shut off the engine and joined the groupon the pier. Larson then invited everyone to the gear lockerwhereMr. Kennedy announced to the Local 701 men:"I'm sorry, fellas, but I guess we can't use you any more inthe log loading operation because of my contract withILWU and I have no contract with 701. You'll have toreport to Willamette for further instructions."Shortly thereafter Ty Stanton, a Local 701 operator, toldLarson that he had talked to Willamette and, as Larsontestified:He stated that Willamette had instructed him that hewas to stay by the cranes and they were going to takean inventory. They wanted him to take the inventorythis afternoon of the equipment that was on the cranes,5 "Unobjectedto hearsay is admissible and of probative value. .N L R Bv. International Unionof OperatingEngineers,Local Union No 12,"157and there was a certain amount of equipment thatWillamette Western wanted to remove from the cranesand get them off inventory. They wanted him to staythereand complete this inventory, which he did.And then also a representative from Willamettecame at that instant. I can't remember the gentleman'sname, but he came there also, later in the afternoonand they proceeded with this inventory.And then also at this point Mr. Kennedy instructedme to-not to try to run the cranes any more that dayand to send the longshoremen home and come back thenext morning and resume.No Local 701 member has worked on any of Respon-dent's operations in Astoria since April 3, 1969.There are at least twosignificantgaps in testimony. Thefirst is the lack of detail as to the fragment of telephoneconversationbetweenLarson and some unidentifiedpersonbeforework was scheduled to start. Larson wasoverheard to say: "Local 50 hada meetingthismorningand they are going to refuse to'hook logs on the ROCKYMARU and the JAPAN LAUREL." The second is thelack of detail concerningthemessagewhich Fergusonfound when he arrived at his officesometime"between8:00 and 9:00 o'clock." Larson testified that he had onlytwo telephone conversations with Lou Kennedy on themorning of April 3. Others in Respondent's office thatmorningwere,Kennedy's son, Jim, and Kennedy'spartner,Whisnant. Neither testified in this proceeding.Either could have received the message from Larson, andLarson was not questioned about any telephone conversa-tion with anyone prior to 8 a.m.Ferguson, who was in charge of the PMA office inPortland, supervises the work of "approximately six laborrelations people." Any one of these may have received oneormore messages from Respondent before Fergusonarrived at his office, and any of these may have givenadvice to Whisnant or to either of the Kennedy's prior toFerguson's arrival. No subordinate of Ferguson testified,nor did Ferguson describe the message which caused him totelephoneMr. Kennedy. I infer and find from the fullycredited testimony of Radovich5 that, prior to Ferguson'sarrival in his office, one of his subordinates had receivedfrom Respondent the information that Local 50 men were"standing by" in reliance on the "health and safety" clauseof the PMA-ILWU contract, had instructed Respondentnot to capitulate, and had initiated contract procedures toresolve the "health and safety" issue. I further find thatFerguson did not arrive at his office until after Kennedyhad instructed Larson to order the Local 701 men off thecranes.Ferguson admitted on cross-examination that itcould have been as late as 9 a.m. or after when he reachedhis office on April 3. Kennedy stated on cross-examinationthat his talk with Ferguson could have been as late as 8:30and stated positively that his talk with Ferguson took placeafterhe told Radovich "that [the Local 701 operators andoilers] would have to go."413 F.2d 705, 707 (C A. 9), andcases there cited ' 158DECISIONSOF NATIONALLABOR RELATIONS BOARDD.Sequels to April 3, 1969The following stipulation was received:If competentwitnesseswere called they would testifythat picketing [by Local 701 ] took place with respect tothe action of Brady-Hamilton Stevedore Co. at Astoria,Oregon, on April 3, 1969, in regard to the crewsoperating the Willamette floating crane barges and thetelegram from Local 701 to Brady; that they put uppicket lines in front of all the ship loading and shipdischarging operations at Astoria beginning on April19, 1969, and picketlinesin front of Terminal 4 inPortland, Oregon, where Brady-Hamilton was workingbeginning on April 22, 1969.... And alsobeginningon April 22, 1969, the picket line was put up andcarried on in front of the Brady-Hamilton offices inPortland.These pickets displayedsignsor bannersstating,"Brady-Hamilton wrongfully discharged craneoperators at Astoria, Local 701 IUOE."This picketing continued until the date in May, 1969when it was enjoined by the UnitedStatesDistrictCourt. [The injunction issued against both Local 701and Local 50.1Following the Board's 10-K order of February, 1970,Local 701 served notice asking the Court to modify theinjunction to free it of itsrestraint, and this was put offcalendar when the Board gave further consideration topetitionsand other matters presented by the Employersand Local 50 of the ILWU; that the motion was putback on the calendar following the order of the Boardin July of 1970 and that Local 701 [and the GeneralCounsel, NLRB] appeared in Court in early August,1970 [and moved] that the injunction which issuedagainst both Longshoremen and OperatingEngineersbe modified to delete Operating Engineers . . . . TheDistrictCourt denied this motion on September 10,1970.Local 701 took the matter to the Court ofAppeals and Local 701 and the Board now assert thatLocal 701 should be free to picket and not be subject tothe restraintof that injunction.E.The Alleged Refusal To BargainThe complaintalleges:3.b.Atall timesmaterial herein, Willamette WesternCorporation has been a member of the Oregon-Colum-bia Chapter, Associated General Contractors of Ameri-ca, Inc. (herein called AGC), the latterbeing anassociation of employers engaged,inter alia,in repre-senting itsmembers in collective bargainingrelation-ships with various labor organizations; has designatedto AGC its bargaining authority; and has been party toa contract between AGC and Engineers covering itsoperatingengineersin the entire State of Oregon, andpart of southwest Washington.ss*s6.d.At all times material herein, Respondent andWillamette have been co-employers of all employeesengaged in the operation of the floating cranes used byRespondent in its Astoria, Oregon, operations.7.The crane operators described above in paragraph6 when employed solely by Willamette and whenemployed jointly by Respondent and Willamette wereat all times covered by the AGC-Engineers contractdescribed above in paragraph 3. b.8.All operating engineers employed by employersignatoriesto the AGC-Engineers agreement referredto above in paragraph 3. b., including all employees ofco-employers Respondent and Willamette engaged inthe operation of floating cranes at Astoria,Oregon,... constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.9.At all times material herein,Engineers has beenduly recognizedby AGC anditsmember-employers,includingWillamette as the exclusive representative ofall employees in the unit described above in paragraph8 . . . within the meaning of Section 9(a) of the Act.The complaint further alleges in substance that Respon-dent without notice to Local 701 capitulated to the demandof Local 50 that the Local 701 operators and oilers bereplacedby longshoremen who were members of orrepresented by Local 50 and, on April 3, 1969,unilaterallyand without notice to Local 701,discharged the Local 701operators and oilers,and that by these acts"Respondentrefused to meet or to bargain collectively with"Local 701in violation of Section 8(a)(5) of the Act. The complaintmakes no reference to the telegraphic demand of Local 701that its members be reinstated.The General Counsel in his brief to me argues:Respondent's termination of Engineers'members alsoviolated Section 8(a)(5) of the Act.Respondent wasaware that Engineers Local 701 represented the craneoperators.Itknew that each operator and oilerterminated was a member of that union(Tr. p. 238).Respondent had also known for several years thatEngineers had a collective bargaining contract (G.C.Exhibit#2) with its co-employer,Willamette (Tr. p.239).Asco-employer of the floating crane operatorsand oilers,itnot only was bound by that collectivebargaining contract,but also was obligated to recog-nize Engineers Local 701 as the majority representative ofthe floating crane operators and oilers.Consequently,Respondent's discharge of Engineers'members withoutpriornotice to Engineers constituted a unilateralchange of working conditions and a modification ofcontract violative of Section 8(d). The fact that thecollective bargaining contract between Respondent'sco-employer Willamette and Engineers Local 701 is (onits face at least) limited to employees of Willamette,does not preclude a finding of an 8(a)(5) violation onthe part of Respondent,nor a bargaining order directedagainst it.DraperyMfg. Co.,166 NLRB 805.Counsel for Local 701 in his brief to me argues:On April 3,1969, Brady-Hamilton's contract with theLongshoremen excluded the operation of floatingcranes. Brady-Hamilton knew that the floating craneoperatorsweremembers of Local 701 and thatWillametteWestern had a contract with OperatingEngineers701 (Tr.pp. 238, 803, 810). Brady-Hamiltonknew that these floating crane operators were deemedto be their employees for all purposes.Brady-Hamilton BRADY-HAMILTON STEVEDORE COMPANY159did not discuss the firings with Operating Engineers701. It did not bargain with that union about itsproposed plan to lay off Operating Engineers andsubstitute Longshoremen.Brady-Hamilton received awire from Operating Engineers 701 demanding the menbe put back to work but it never offered reinstatement.SinceOperating Engineers 701 was the bargainingrepresentative of these employees,who were co-em-ployees of Brady-Hamilton, Brady-Hamilton had aduty of bargaining with Operating Engineers 701. Theyrefused and failed to do so.The question came up at the hearing whether anappropriate unit for bargaining consisted of the ninefloating crane operators who were working for Willam-etteWestern and Brady-Hamilton at the port ofAstoria.WillametteWestern was part of an overallemployer's unit under the Associated General Contrac-tors contract with Operating Engineers 701.WhenBrady-Hamilton took over these employees in a co-employer status with Willamette Western they adoptedthe provisions of the existing contract and were boundby its terms. Brady-Hamilton was being backchargedfor the wages the men received under the contract.They were paying workmen'scompensation andLongshore-HarborWorker's insurance on the men.They exercised all the powers of supervision over themen. They felt they had the right to fire the men and infact did fire them. They knew the men had a bargainingrepresentativeand in fact a collective bargainingcontract.When Brady refused to respond to thetelegram demanding reinstatementitbecame crystalclear that they were failing in their bargaining duty.This is not a traditional 8(a)(5) case yet everyelement of 8(a)(5) is present. The men involved wereemployees of Brady-Hamilton.Operating Engineers701was their representative and Brady-Hamiltonrefused to bargain collectively with Operating Engi-neers 701.I specifically find:1.Respondent and Willamette were co-employers ofthe Local 701 operators and oilers employed in Astoria.2.Respondent was not an agent or representative ofWillamette.3-.-Willamette was not an agent or representative ofRespondent:4.Local 701 did not at any time demand thatRespondent enter into a separate agreement adopting theterms of theAGC-Local 701contract.5.Local 701 did not assert at any time that Respondentwas bound by any of the terms of the AGC-Local 701contract.6.Local 701 did not at any time seek to process anygrievancewith Respondent under the terms of the AGC-Local 701 contract.7.Respondent is not engaged in the building andconstruction industry and could not, without violatingSection 8(a)(3) of the Act, adopt the terms of the AGC-Local 701 contract making union membership mandatoryafter8days and restricting subcontracting to othersignatories to the agreement.8.Respondent was not a party to, nor was it bound by,any of the terms of theAGC-Local 701contract.9.Local 701 did not at any time demand recognition byRespondent as representative of Respondent's employeesin any appropriateunit.The telegram of April 5, 1969, didnot constitute a demand for recognition and bargaining,nor does the complaint so allege.10.The only appropriateunit for bargaining encom-passed bythiscomplaint is the multiemployer unitdescribedin the AGC-Local 701contract.11.Respondent is not a member of, nor represented by,Associated General Contractors.12.Associated General Contractors is not a party tothis proceeding.13.Respondent has not refused to bargain collectivelywith the representatives of its employees subject to theprovisions of Section 9(a) of the Act and has not engagedin unfair labor practices within the meaning of Section8(a)(5) of the Act.F.Concluding Findings1.On the morning of April 3, 1969, and for varyingperiodsof time prior thereto, the following namedindividuals were employees of Respondent:Crane OperatorNorman GustafsonPaul BellElwyn Tyee (Ty) StantonTyeeRichard(Dick)StantonOiler or engineerJohn StewartNeal MatsonWarren MatsonVirgilWilliamsonThis finding is required by the following facts: While shipswere loading, all of the foregoing worked as a team withlongshoremen employees of Respondent under the imme-diatedirection and control of Respondent'sforemen.When ships were not loading all of the foregoing weresubject to the sole and exclusive control and direction ofRespondent's supervisor,Dale Larson. All of the foregoingwere paid by Respondent,through Willamette, at straighthourly rates.These facts alone are sufficient to constitutetheabove-named employees of Respondent.GeneralTeamsters, etc. (Associated Independent Owner-Operators,Inc.),181NLRB No. 67. Here the direct employmentrelationship is further evidenced by the terms of the charterparties,and by thefact that Respondent carried workmen'scompensation insurance for each of the above-namedindividuals.2.Respondent knew on April 3, 1969, and for anindefiniteperiod priorthereto,that all operators and oilerson its chartered floating cranes were membersof Local701, were not members of nor represented by Local 50, andnone had been dispatched from the PMA-ILWU hiringhall.3.On April 3,1969,Respondent discharged,and hassince failed and refused to reinstate,each of the individualsnamed in finding1,supra,because he was a member of 160DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 701, and because he was not a member of Local 50,and for no other reason.4.Respondent's purported reliance on the terms of thePMA-ILWU Pacific Coast Longshore Document, and the"myriad of other documents and materials" described byits counsel, is a pure afterthought. The Local 710 operatorsand oilers were discharged between 8:20 a.m. and 8:30a.m.,afterRespondent obtainedWillamette's consent,whilePMA was insisting to Respondent that Local 50members must continue to work with the Local 701operators, andbeforeRespondent was advised by PMAthat Local 50 "under the terms of the agreement" could"insist ondriving the cranes." Under these circumstances,the contract, even if it lawfully restricted the work ofoperators and oilers to employees dispatched from thePMA-ILWU hall would not excuse the discharge of theLocal 701 members.Hammond Lumber Co.,85NLRB1320.5.Ty Stanton became an employee of Respondentwhen the TITAN went under charter on November 1,1966, and he continued to operate the crane on the TITANuntil he was discharged on April 3, 1969. While the recordis silent asto the number of years or months each of theother dischargees had been employed by Respondent, it isclear that all operators and oilers on the floating cranesused by Respondent in Astoria were, from and afterNovember 1, 1966, to April 3, 1969, members of Local 701and that none was a member of or represented by Local 50.By their agreement to this arrangement, over this longperiod of time Respondent and Local 50 forfeited any rightwhich either may have had to invoke any contract right tobring about the discharge of the individuals named infinding1,supra.Kenny Construction Company of Illinois,143 NLRB 1260, 1265-66.6.The discharge of the Local 701 operators and oilerswas neither requirednorpermitted by the express term ofany agreement between Respondent and ILWU. Althoughevidence was tendered, and rejected, relating to the historyof section 1.5 of the Pacific Coast Longshore Contract, andactions of various Joint Labor Relations Committees atotherports,on other equipment, at other times, no6Respondent would have me infer from the following testimony ofLarson that such a claim was made:Q. (By Mr. Ernst) Now, at any time were there any discussions inwhich you participated with longshoremen in Astoria, regardingWillamette supplying operators and oilers for the Willamette cranesthat came down under charter to Astoria?A.Yes.Q.As best you can recall when did you have such a discussion?A. I believe it was back in-prior to the time the first cranes camedown, just as they were in the process of coming down, which I believewas in 1964.Q. . . . what was the first time after the two cranes came downunder charter?aasaaA. I would say practically every other month. Every month wehave a meeting, a union meeting.Q.Who is we?A.Local #50.a*aaaQ.What was said, Mr. Larson, at the first of such meetings atwhich the subject came up after about November 1, 1966, with respecttoWillamette oilers and operators working on Willamette cranes whilethey were used in various ways in moving logs out of the water to ships?A. It wasn't liked; that is about as simple as I could say it.Q. I want to know what was said?evidence was tenderedof any priorclaim byLocal 50, orILWU,or any official of either that the operation offloating cranes in Astoria harbor was in any way coveredby thePacific Coast Longshore Contracts The first noticeof any such claim was the statement made toRadovich byRoy Niemi, of Local50's Port Labor Relations Committee,at their second conversation on the Astoria dock,shortlybefore 8:15 a.m. on April 3, 1969.Niemi specifically citedsection 1.5 of the Pacific Coast Longshore contract whichprovides:1.5 All machinery,equipment and other tools now orhereafter used in moving cargo shallbe operated bylongshoremen when used in an operationcovered bythisContract Document and the operation thereof isassigned to longshoremen and is covered by thisContractDocument,provided that exceptions there-to-as to individual nonlongshoremen or classes ofworkers who are not longshoremen and as to tools orclasses of tools-may be continued and any exceptionsmay be set up, modified or eliminatedby jointagreement of the Association[PMA] and the Union.(a)Exceptions described and proceduresprovidedfor resolving disputes as set forth in Section 1.5 andsubordinate subsections shall be construed in connec-tion with the agreement of the Employersto provideskill training for longshoremen so as to minimize thegrounds for exceptions listed in Subsection1.54.Whentrained skilled longshoremen,certified as capable ofperforming work now assignedby thePacificMaritimeAssociation member to nonlongshoremen,are availa-ble, such longshoremen will be assigned to such work,providedno union jurisdictional work stoppages arecaused ... .(b)Where PacificMaritimeAssociation or itsmember companies have existing bargaining relation-ships,have granted recognition to, and have assignedwork to bona fide labor unions as a result of suchrelationships and recognition; or where status quoexceptions relating to other unions are now set forth inSection 1, International Longshoremen's and Ware-housemen'sUnion will not make any jurisdictionalA.Basically the longshoremen didn't like somebody else doingtheir work.aaaaaQ.Prior to November of 1966 was this matter ever taken up in theAstoria Port Labor Relations Committee:A.To my knowledge, yes.Q.Was this matter at any time discussed in Labor RelationsCommittee after November 1, 1966, when the Brady charters had beenexecuted and the cranes were there from Willamette?A.Idon't know.(Two months before April 3, 1969, in Respondent's office in Portland):A.EitherMr. Kennedy or Mr. Whisnant came straight forwardand asked me if I felt longshoremen could handle the loading or therunning of the floating cranes in Astoria.Q.What did you say?A. I said, "Yes." I said I thought they could .... They asked meif they thought they should proceed. They asked me strictly for myrecommendation . . . . I said that I thought at this time we should notas Brady-Hamilton make a move on their own . . . that I felt there wasgoing to be some action taken by ILWU on a coast-wide basis; in otherwords, I felt the ILWU has a head office in San Francisco set up by acoast labor relations committee, and I personally, felt that in the nottoo distant future they were going to say, "Listen, Local Number 50,those are your jobs; start doing them." BRADY-HAMILTON STEVEDORE COMPANY161claim or cause any jurisdictional work stoppage disputeinvolving PacificMaritime Association or such mem-ber companies with relation to such work assignments1.51The individual employer shall not be deemed tobe in violation of the terms of the Contract Documentassigning work to longshoremen if he assigns work to anonlongshoreman on the basis of a good-faith conten-tion that this is permitted under an exception providedfor herein.1.52 Should there be any dispute as to the existenceof terms of any exception, or should there be noreasonable way to perform the work without the use ofnonlongshoremen,workshall continueas directed bythe employer while the dispute is resolved hereunder.1.53Any such dispute shall be immediately placedbefore the Joint Coast Labor Relations Committee.... The Committee may act on the grounds set forthin 1.54 or on any other grounds ... .1.54 Any such dispute that is not so resolved by theCommittee within seven(7) daysafter being placedbefore it, may be placed before the Coast Arbitrator onmotion of either party. The Arbitrator shall decidewhether an exception should be upheld and may do soon the following grounds only:(a)Nonlongshoremen were assigned the skilled orunskilled labor in dispute under practices existing as ofJanuary-August 10, 1959, arrived at by mutualconsentand as thereafter modified or defined by the parties orthe Joint Coast Labor Relations Committee; or(b)The individualnonlongshoremaninvolved hasbeen dependent on longshore work of the natureinvolved in the dispute so that the equities in favor ofhis,continuing to make his livelihood in the performanceof longshore work outweigh the equities in favor ofhaving this work done by longshoremen; or(c) There are available no longshoremen or too fewlongshoremen fully skilled in the operation of the toolin the port involved and there are available in the port(or in the larger area in which skilled longshoremen arenot available)nonlongshoremen having high skill in theoperation of the tool; or(d) There is a shortage of longshoremen in the portarea; or(e) Tools are not available on a bare boat basis andreasonable bona fide efforts to obtain them have beenmade and there is no reasonable substitute toolavailable.If the foregoing language be construed to require or topermit the discharge of "nonlongshoremen"employees, itsvery existence would violate Section 8(a)(1) and (3) andSection 8(b)(1)(A) and (2) of the Act.N.L.R.B.v. BroderickWood Products Co.,261 F.2d 548 (C.A. 10).If the foregoing language be construed as exceeding thelawful bounds of a "work preservation clause"as delimitedby the United States Supreme Court inNational WoodworkMfg.Assn.v.N.L.R.B.,386U.S.612, andHoustonInsulationContractors v. N.L.R.B.,386 U.S. 664, its veryexistence would violate Section 8(e) of the Act.N.L.R.B. v.Milk Drivers' Union [Associated Milk Dealers, Inc.],392F.2d 845,enfg. 159 NLRB 1459.Given a lawful construction,the foregoing language doesnot authorize Respondent to modify its method of doingbusiness with Willamette by ceasing to use the services ofemployees supplied by Willamette.The argument of Respondent,i.e., that Local 701 craneoperators and oilers were not employees of Respondentbut were employees only of Willamette and that the PacificCoast Labor Contract required thatfloating cranes beoperated by longshoremen,would require me to find as aprerequisite to dismissal of this complaint that Willamettewas a subcontractor and that theILWU-PMAagreementrequiredRespondent to "cease doing business" withWillamette,as the term"cease doing business with anyother person"isconstrued by the Supreme Court of theUnited States inN. L. R. B. v. Local 825 International Unionof Operating Engineers,400 U.S. 297. In view of the factthat no longshoremen employed by Respondent under theILWU-PMA contract had ever operated a floating crane inAstoria,such a construction of the contract would betantamount to a finding that-the contract violates theprohibitions contained in Section 8(e) of the Act. I amenjoined by the Supreme Court to give a lawful construc-tion to the contract whereever possible and I do so here.N.L.R.B. v. News Syndicate Co., Inc.,365 U.S. 695.7.Respondent has not refused to bargain with Local701within the meaning of Section 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth herein,occurring in connection with its operations,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and have led and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYSection 8(b)(4)(D) is designed for the protection of aneutral employertrapped betweenthe claims of rivalunions.It is not designed to shield eitheremployers orunions from the consequencesof violations of othersectionsof the National LaborRelationsAct. See, e.g.,N. L. R. B. v. I. U.O. E., supra.The instantcase stands on itsown recordand, on thisrecord,Respondenthas violatedSection 8(a)(3) of the Act.I cannot,however,ignore thepossibilitythat theBoard may,in reviewing the decision ofTrialExaminer James T. Barker inCase 36-CD-54,reverse its 10(k) determination and award the work indispute to Local 50. Should the workof operating floatingcranes inAstoria harbor be awarded to Local 50 either bythe Board on its own volition orby direction of a UnitedStates Circuit Court of Appeals,such an award would be acomplete defense to the 8(a)(1), (3), and (5) allegations ofthe complaint.Local 502,InternationalHod Carriers andCommon Laborers Union of America, AFL-CIO (Cement-work, Inc.),140 NLRB 694. On the otherhand,Local 50may, at anytime, elect to comply with theBoard's 10(k)Decision and Determination of Disputeissued February26, 1970, thusdeprivingRespondent of this possibledefense. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDIshallthereforerecommend that Respondent berequired to reinstate the Local 701 operators and oilersdiscriminatorily discharged on April 3, 1970, and makethem whole for any loss of pay suffered, and I shall furtherrecommendthat Respondent not be required to take anyaction unless and until it has been notified by the RegionalDirector for Region 19 of the National Labor RelationsBoard that Local 50 has complied with the Board'sDecision and Determination of Dispute reported at 181NLRB No. 51.My recommended order shall not include the customaryrequirement that the discriminatees be offered substantial-ly equivalent employment in the event that their formerjobs no longer exist,since it is apparent from this recordthat there are no substantially equivalent jobs in Respon-dent's operation.There are indications on this record that the operatorsand oilers discharged by Respondent on April 3, 1969,were transferred by Willamette to other work without lossof pay, and that ships are now building in Japan with gearwhich will handle large log bundles and thus obviate theneed for floating cranes.These matters were not litigatedand may best be left to the compliance stage of thisproceeding.See, e.g.,Austin Company,101NLRB 1257,1260.CONCLUSIONS OF LAW1.Brady-Hamilton StevedoreCompany is an employerwithin the meaning ofSection 2(2) of the Actengaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and(7) of the Act.2.InternationalUnion ofOperating Engineers, Local701, AFL-CIO, is a labor organization within the meaningof Section2(5) of the Act.3.International Longshoremen's and Warehousemen'sUnion, Local No. 50,isa labor organization within themeaning of Section 2(5) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of employees Norman Gustafson,Paul Bell,Elwyn Tyee (Ty) Stanton, TyeeRichard(Dick)Stanton,John Stewart,Neal Matson,Warren Matson,and VirgilWilliamson,thereby discouraging membership in Interna-tionalUnion of Operating Engineers,Local 701, AFL-CIO, and encouraging membership in International Long-shoremen's and Warehousemen'sUnion, Local No. 50,Respondent has engaged in unfair labor practices withinthe meaning of Section8(a)(3) of the Act.5.By thus interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteedby Section 7of the Act,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.7.Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of the Act.[Recommended Order omitted from publication.]